Case 1:20-cv-10264-AJN Document 1-1 Filed 12/04/20 Page 1 of 12




                      EXHIBIT A
FILED: BRONX COUNTY CLERK 10/06/2020 09:43 AM                                                INDEX NO. 31389/2020E
NYSCEF DOC. NO. 1Case 1:20-cv-10264-AJN Document 1-1 Filed 12/04/20 Page 2 of 12NYSCEF: 10/06/2020
                                                                     RECEIVED
          FILE #120412-02-1/lfp
                                                               DATE OF FILING:
                                                               INDEX #:

                                                                           Plaintiff designates
                                                                           Bronx Count y
                                                                           as the place of trial.

                                                                           The basis of venue is
                                                                           Plaintiff(s) residence.

                                                                           Plaintiff resides at
                                                                           3845 Sedgewick Avenue
                                                                           Bronx, New York
                                                                           Count y of Bronx.

          SUPREME COURT STATE OF NEW YO RK
          COUNTY OF BRONX
          ------------------------------------------------------------------------------ X
          LISA JONES,

                                                                   Plaintiff,
                                                                                         SUMMONS

                                      -against-

          EIB R IVERDALE CROSSING LLC and
          BJ’S WHOLESALE CLUB, INC. ,

                                                                    Defendants.
          ------------------------------------------------------------------------------- X
          To the above named defendant(s):

          YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve
          a copy of your answer, or, if the complaint is not served with this summons, to serve a
          notice of appearance, on the Plaintiff’s Attorney(s) within –20- days after the service
          of this summons, exclusive of the day of service (or within 30 days after the service is
          complete if this summons is not personally delivered to you within the State of New
          York); and in case of your failure to appear or answer, judgment will be taken against
          you by default for the relief demanded in the complaint.

                                         JACOBY & MEYERS, LLP
                                          Attorneys for Plaintiff(s)
                                        C/O PROCESS ING CENTER
                                         1279 Route 300, Box 1111
                                        Newburgh, New York 12551
                                              1-845-562-0203

                              ________________________________________________
                                    EDWARD M. STEVES, ESQ., of Counsel

          Dated: October  , 2020.
          DEFENDANTS’ ADDRESS:
          SEE VER IFIED COMPLAINT
                                                    1 of 11
FILED: BRONX COUNTY CLERK 10/06/2020 09:43 AM                                INDEX NO. 31389/2020E
NYSCEF DOC. NO. 1Case 1:20-cv-10264-AJN Document 1-1 Filed 12/04/20 Page 3 of 12NYSCEF: 10/06/2020
                                                                     RECEIVED




                                                                File #120412-02-1/lfp

       STATE OF NEW YORK
       SUPREME COURT : COUNTY OF BRONX
       -------------------------------------x
       LISA JONES,

                                      Plaintiff,

                        -against-                            VERIFIED COMPLAINT

       EIB RIVERDALE CROSSING LLC and
       BJ’S WHOLESALE CLUB, INC.,

                                 Defendants.
       -------------------------------------x


             Plaintiff, by attorneys, JACOBY & MEYERS, LLP, as and for the

       Verified Complaint, herein alleges the following:

                         AS AND FOR A FIRST CAUSE OF ACTION ON
                         BEHALF OF PLAINTIFF, LISA JONES

            1. That at all times hereinafter mentioned, the plaintiff was

        and still is a resident of the County of Bronx, State of New York.

            2. That at all times hereinafter mentioned, upon information and

        belief, the defendant, EIB RIVERDALE CROSSING LLC, was and still is

        a domestic limited liability company organized and existing under

        and by virtue of the Laws of the State of New York.

            3. That at all times hereinafter mentioned, upon information and

        belief, the defendant, EIB RIVERDALE CROSSING LLC, was and still is

        a foreign limited liability company duly incorporated within the




                                             2 of 11
FILED: BRONX COUNTY CLERK 10/06/2020 09:43 AM                                INDEX NO. 31389/2020E
NYSCEF DOC. NO. 1Case 1:20-cv-10264-AJN Document 1-1 Filed 12/04/20 Page 4 of 12NYSCEF: 10/06/2020
                                                                     RECEIVED




        State of Delaware.

            4. That at all times hereinafter mentioned, upon information and

        belief, the defendant, EIB RIVERDALE CROSSING LLC, was and still is

        a foreign limited liability company authorized to do business in

        the State of New York.

            5. That at all times hereinafter mentioned, upon information and

        belief, the defendant, EIB RIVERDALE CROSSING LLC, was and still is

        a business entity doing business within the State of New York.

            6. That at all times hereinafter mentioned, upon information and

        belief, the defendant, EIB RIVERDALE CROSSING LLC, was and still is

        a limited liability company authorized to do business in the State

        of New York.

            7. That at all times hereinafter mentioned, upon information and

        belief, the defendant, BJ’S WHOLESALE CLUB, INC., was and still is

        a domestic corporation organized and existing under and by virtue

        of the Laws of the State of New York.

            8. That at all times hereinafter mentioned, upon information and

        belief, the defendant, BJ’S WHOLESALE CLUB, INC., was and still is

        a foreign corporation duly authorized and doing business within the

        State of New York.

            9. That at all times hereinafter mentioned, upon information and

        belief, the defendant, BJ’S WHOLESALE CLUB, INC., was and still is

        a business entity doing business within the State of New York.




                                                2

                                             3 of 11
FILED: BRONX COUNTY CLERK 10/06/2020 09:43 AM                                INDEX NO. 31389/2020E
NYSCEF DOC. NO. 1Case 1:20-cv-10264-AJN Document 1-1 Filed 12/04/20 Page 5 of 12NYSCEF: 10/06/2020
                                                                     RECEIVED




           10. That at all times hereinafter mentioned, upon information and

        belief, the defendant, EIB RIVERDALE CORSSING LLC, was the owner of

        a certain premises, located on 23 7th Street, located in Bronx,

        County of Bronx, State of New York, known as “BJ’s Wholesale Club”.

           11. That at all times hereinafter mentioned, upon information and

        belief, the defendant, EIB RIVERDALE CROSSING LLC, was the managing

        agent of the aforesaid premises.

           12. That at all times hereinafter mentioned, upon information and

        belief, the defendant, EIB RIVERDALE CROSSING LLC, maintained the

        aforesaid premises.

           13. That at all times hereinafter mentioned, upon information and

        belief, the defendant, EIB RIVERDALE CROSSING LLC, managed the

        aforesaid premises.

           14. That at all times hereinafter mentioned, upon information and

        belief, the defendant, EIB RIVERDALE CROSSING LLC, controlled the

        aforesaid premises.

           15. That at all times hereinafter mentioned, upon information and

        belief, the defendant, EIB RIVERDALE CROSSING LLC, operated the

        aforesaid premises.

           16. That at all times hereinafter mentioned, upon information and

        belief, the defendant, EIB RIVERDALE CROSSING LLC, was the lessee

        of the aforesaid premises.




                                                3

                                             4 of 11
FILED: BRONX COUNTY CLERK 10/06/2020 09:43 AM                                INDEX NO. 31389/2020E
NYSCEF DOC. NO. 1Case 1:20-cv-10264-AJN Document 1-1 Filed 12/04/20 Page 6 of 12NYSCEF: 10/06/2020
                                                                     RECEIVED




           17. That at all times hereinafter mentioned, upon information and

        belief, the defendant, EIB RIVERDALE CROSSING LLC, was the lessor

        of the aforesaid premises.

           18. That at all times hereinafter mentioned, upon information and

        belief, the defendant, EIB RIVERDALE CORSSING LLC, was the owner of

        a certain rooftop parking lot premises, located on 23 7th Street,

        located in Bronx, County of Bronx, State of New York, known as

        “BJ’s Wholesale Club”.

           19. That at all times hereinafter mentioned, upon information and

        belief, the defendant, EIB RIVERDALE CROSSING LLC, maintained the

        aforesaid rooftop parking lot premises.

           20. That at all times hereinafter mentioned, upon information and

        belief, the defendant, EIB RIVERDALE CROSSING LLC, controlled the

        aforesaid rooftop parking lot premises.

           21. That at all times hereinafter mentioned, upon information and

        belief, the defendant, BJ’S WHOLESALE CLUB, INC., was the owner of

        a certain premises, located on 23 7th Street, located in Bronx,

        County of Bronx, State of New York, known as “BJ’s Wholesale Club”.

           22. That at all times hereinafter mentioned, upon information and

        belief, the defendant, BJ’S WHOLESALE CLUB, INC., was the managing

        agent of the aforesaid premises.




                                                4

                                             5 of 11
FILED: BRONX COUNTY CLERK 10/06/2020 09:43 AM                                INDEX NO. 31389/2020E
NYSCEF DOC. NO. 1Case 1:20-cv-10264-AJN Document 1-1 Filed 12/04/20 Page 7 of 12NYSCEF: 10/06/2020
                                                                     RECEIVED




           23. That at all times hereinafter mentioned, upon information and

        belief, the defendant, BJ’S WHOLESALE CLUB, INC., maintained the

        aforesaid premises.

           24. That at all times hereinafter mentioned, upon information and

        belief, the defendant, BJ’S WHOLESALE CLUB, INC., managed the

        aforesaid premises.

           25. That at all times hereinafter mentioned, upon information and

        belief, the defendant, BJ’S WHOLESALE CLUB, INC., controlled the

        aforesaid premises.

           26. That at all times hereinafter mentioned, upon information and

        belief, the defendant, BJ’S WHOLESALE CLUB, INC., operated the

        aforesaid premises.

           27. That at all times hereinafter mentioned, upon information and

        belief, the defendant, BJ’S WHOLESALE CLUB, INC., was the lessee of

        the aforesaid premises.

           28. That at all times hereinafter mentioned, upon information and

        belief, the defendant, BJ’S WHOLESALE CLUB, INC., was the lessor of

        the aforesaid premises.

           29. That at all times hereinafter mentioned, upon information and

        belief, the defendant, BJ’S WHOLESALE CLUB, INC., was the owner of

        a certain rooftop parking lot premises, located on 23 7th Street,

        located in Bronx, County of Bronx, State of New York, known as




                                                5

                                             6 of 11
FILED: BRONX COUNTY CLERK 10/06/2020 09:43 AM                                INDEX NO. 31389/2020E
NYSCEF DOC. NO. 1Case 1:20-cv-10264-AJN Document 1-1 Filed 12/04/20 Page 8 of 12NYSCEF: 10/06/2020
                                                                     RECEIVED




        “BJ’s Wholesale Club”.

           30. That at all times hereinafter mentioned, upon information and

        belief, the defendant, BJ’S WHOLESALE CLUB, INC., maintained the

        aforesaid rooftop parking lot premises.

           31. That at all times hereinafter mentioned, upon information and

        belief, the defendant, BJ’S WHOLESALE CLUB, INC., controlled the

        aforesaid rooftop parking lot premises.

           32. That at all times hereinafter mentioned, the rooftop parking

        lot, more specifically the handicapped parking area near a certain

        concrete parking barrier, of the aforesaid premises was the situs

        of the within incident.

           33. That on or about the 23rd day of March, 2019, this plaintiff

        was lawfully walking upon the aforesaid rooftop parking lot

        premises.

           34. That on or about the 23rd day of March, 2019, while this

        plaintiff was lawfully walking upon the aforesaid rooftop parking

        lot premises, in the handicapped parking area near a certain

        concrete parking barrier, she was caused to be precipitated to the

        ground, thereby sustaining severe and serious personal injuries.

           35. The accident and injuries alleged herein were caused by the

        negligent, wanton, reckless and careless acts of the defendants

        herein.




                                                6

                                             7 of 11
FILED: BRONX COUNTY CLERK 10/06/2020 09:43 AM                                INDEX NO. 31389/2020E
NYSCEF DOC. NO. 1Case 1:20-cv-10264-AJN Document 1-1 Filed 12/04/20 Page 9 of 12NYSCEF: 10/06/2020
                                                                     RECEIVED




           36. That the defendants, their agents, servants and/or employees

        were negligent, wanton, reckless and careless, in among other

        things, allowing, causing and/or permitting dangerous, hazardous

        and unsafe conditions to exist on the aforesaid rooftop parking lot

        premises; in allowing, causing and/or permitting a concrete parking

        barrier to be placed and/or extend into a handicapped parking space

        in an area where persons were known to walk; in acting with

        reckless disregard for the safety of others; in hiring inept,

        incompetent and/or unskilled employees, and in other ways being

        negligent, wanton, reckless and careless.

           37. The limited liability provisions of the C.P.L.R. 1601 do not

        apply pursuant to one or more of the exceptions of C.P.L.R. 1602.

           38. That the defendants, their agents, servants and/or employees

        had actual and/or constructive notice of the dangerous and

        defective conditions in that the conditions existed for a

        sufficient length of time prior to the happening of the within

        accident and in the exercise of reasonable care, the defendants

        could have and should have had knowledge and notice thereof, and

        further, the defendants, their agents, servants and/or employees

        created said conditions.

           39. That as a result of this accident, this plaintiff was caused

        to sustain severe and serious personal injuries to her mind and




                                                7

                                             8 of 11
FILED: BRONX COUNTY CLERK 10/06/2020 09:43 AM                                INDEX NO. 31389/2020E
NYSCEF DOC. NO. 1Case 1:20-cv-10264-AJN Document 1-1 Filed 12/04/20 Page 10 of 12
                                                                      RECEIVED  NYSCEF: 10/06/2020




        body, some of which, upon information and belief, are permanent

        with permanent effects of pain, disability, disfigurement and loss

        of body function.      Further, this plaintiff was caused to expend and

        become obligated for diverse sums of money for the purpose of

        obtaining medical care and/or cure in an effort to alleviate the

        suffering and ills sustained as a result of this accident; the

        plaintiff further was caused to lose substantial periods of time

        from her normal vocation, and upon information and belief, may

        continue in that way into the future and suffer similar losses.

           40. That by reason of the foregoing, this plaintiff was damaged

        in a sum which exceeds the jurisdictional limits of all lower

        courts which would have jurisdiction of this matter.




                                                8

                                             9 of 11
FILED: BRONX COUNTY CLERK 10/06/2020 09:43 AM                                INDEX NO. 31389/2020E
NYSCEF DOC. NO. 1Case 1:20-cv-10264-AJN Document 1-1 Filed 12/04/20 Page 11 of 12
                                                                      RECEIVED  NYSCEF: 10/06/2020




             WHEREFORE, plaintiff demands judgment against the defendants

       and each of them as follows:

             (1) A sum which exceeds the jurisdictional limits of all lower

       courts which the jury would find to be fair, adequate and just in

       the First Cause of Action, together with the costs and disbursements

       of this Action.



                                                        Yours, etc.,

                                                        JACOBY & MEYERS, LLP
                                                        Attorneys for Plaintiffs
                                                        Office & P.O. Address
                                                        c/o Processing Center
                                                        1279 Route 300, Box 1111
                                                        Newburgh, New York 12551

                                                        BY:_________________________
                                                             EDWARD M. STEVES, ESQ.
                                                             Of Counsel

       TO:   EIB RIVERDALE CROSSING LLC
             BJ’S WHOLESALE CLUB, INC.
             Defendants
             c/o Secretary of State
             1 Commerce Boulevard
             Albany, New York 12231




                                                9

                                             10 of 11
FILED: BRONX COUNTY CLERK 10/06/2020 09:43 AM                                INDEX NO. 31389/2020E
NYSCEF DOC. NO. 1Case 1:20-cv-10264-AJN Document 1-1 Filed 12/04/20 Page 12 of 12
                                                                      RECEIVED  NYSCEF: 10/06/2020




       STATE OF NEW YORK, COUNTY OF ORANGE                 ss:

       I, the undersigned, am an attorney admitted to practice in the
       courts of New York State, and say that:

       I am the attorney of record, or of counsel with the attorney(s) of
       record, for the plaintiff. I have read the annexed Verified
       Complaint know the contents thereof and the same are true to my
       knowledge, except those matters therein which are stated to be
       alleged on information and belief, and as to those matters I believe
       them to be true.

       My belief, as to those matters therein not stated upon knowledge, is
       based upon the following:

       Facts and information contained in deponent's file. The reason I
       make this affirmation instead of the plaintiff is because the
       plaintiff resides outside of county where deponent maintains his
       office.

       I affirm that the foregoing statements are true under penalties of
       perjury.

       Dated:    October       , 2020.


                                              _____________________________
                                                    EDWARD M. STEVES, ESQ.
                                                    Of Counsel




                                                10

                                             11 of 11
